Title: To James Madison from Thomas Barclay, 20 October 1803 (Abstract)
From: Barclay, Thomas
To: Madison, James


20 October 1803, New York. “I have the honour to enclose you the copy of a letter which I yesterday received from Commodore Hood, Commander in Chief of His Majesty’s Ships of war on the Windward Station, notifying the Blockade of the Islands of Martinique and Guadeloupe by the Squadron under his command.”
 

   
   Tr and Tr of enclosure (PRO: Foreign Office, ser. 5, 38:316–18). Tr 1 p. Printed in ASP: Foreign Relations, 2:595. Enclosure (1 p.; printed ibid.) is a copy of Samuel Hood to Barclay, 25 July 1803.


